Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 07-1056

                          JANINE ALCANTARA,

                       Plaintiff, Appellant,

                                    v.

                       MICHAEL J. ASTRUE,
       Commissioner of the Social Security Administration,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ernest C. Torres, U.S. District Judge]


                                 Before

                   Torruella, Lynch and Howard,
                         Circuit Judges.



     Ronald B. Eskin on brief for appellant.
     Dulce Donovan, Assistant U.S. Attorney, and Robert Clark
Corrente, United States Attorney, on brief for appellee.



                          December 12, 2007
          Per Curiam.       After carefully considering the briefs and

record on appeal, we remand for further administrative proceedings.

          The appellant alleged disability since November 2001, due

to depression, anxiety, insomnia, ADHD, diabetes, hypertension and

hepatitis C.      She was obese, with an eighth-grade education,

involving special education classes.

          After a March 2004 hearing, the ALJ found that the

appellant had severe mental and severe physical impairments that

rendered her incapable of her past work.              Only his findings

concerning her mental capacities are relevant here.        The ALJ found

that the appellant had moderate limits in social functioning.        She

could   perform    light,     unskilled     work   involving   occasional

interaction with the public, coworkers and supervisors.             A VE

testified that the capacity for light, unskilled work with moderate

limits in social functioning would permit substantial employment.

The VE doubted, however, that more severe limitation would permit

substantial employment.       At step five of the disability process,

the ALJ relied upon the finding that the appellant had only

moderate limits in social functioning, without other material

mental limits, to discharge his burden of showing that she was

employable.    20 C.F.R. § 416.920.       That finding was not supported

by substantial evidence.

          In finding only moderately limited social functioning and

excluding other material mental limitations, the ALJ discounted


                                    -2-
Treating    Psychiatrist       Webb's     opinion,        Therapist        Serabian's

concordant opinion, and the opinions of consultants DiZio and

Killenberg. The ALJ explained that he was relying primarily on the

opinion of non-examining, consultant Musiker.                 The ALJ could not

give Musiker's opinion any significant weight.               It was the opinion

of a reviewing consultant, based on a significantly incomplete

record, and it was not well justified.               See 20 C.F.R. § 416.927(d).

Musiker, reviewing upon reconsideration, considered no more than

the first third of the record for the period of alleged disability.

His opinion was irrelevant to most of the disability period.

Although the ALJ stated that the record underwent no material

change, he did not explain his analysis.                  The record repeatedly

indicated that the appellant deteriorated with her parents' deaths.

The record upon reconsideration was compiled after her mother's

death,    but   before   her   father's       death.      Musiker   mentioned     no

specific medical findings to justify his opinion, but he appears to

have been unaware of the mother's death and the issue it raised.

Moreover, unlike the record before the ALJ, the record reviewed by

Musiker    contained      no   reports        from     therapists     or     treating

psychiatrists for the period of alleged disability.                        As a non-

examining psychologist, Musiker's opinion merited less prima facie

credibility     than     treating   and       examining     sources,       and   less

credibility than more expert sources.                Absent a medical advisor's




                                        -3-
or consultant's assessment of the full record, the ALJ effectively

substituted his own judgment for medical opinion.

            The ALJ offered other rationales for discounting the

opinions that the appellant was more severely mentally limited, but

they do not bear the weight placed upon them.                   The ALJ ignored

Therapist Serabian's opinion because she was a licensed social

worker, not an acceptable medical source. See 20 C.F.R. §§ 416.902,

416.913, 416.927.          The ALJ could not simply ignore Serabian's

opinion.    Although      acceptable    medical      sources    are   the    primary

sources of evidence about the severity of impairment and its effect

on work abilities, they are not the sole permissible sources of

such evidence.         20 C.F.R. §§ 416.913(d); 416.929(c)(3).              Serabian

was a medical source capable of providing evidence about the

severity and effects of impairment, as well as a general source of

evidence.         20     C.F.R.    §§   416.902,     416.912(b),        416.913(d),

416.945(a).      The ALJ was required to weigh all of the evidence. 20

C.F.R. §§ 416.920(a)(3), 416.920a (a) & (c); 416.927(c).

            The    ALJ    also    discounted   the    appellant's       limitations

because    she    neglected       prescribed   treatment.         His    reasoning

concerning psychiatric treatment is unclear.                   The appellant did

miss therapy appointments in May or June 2003.                 Providence Center

records stated, however, that she obtained interim treatment at

West Bay Psychiatry.          Irrespective, the rationale for requiring

compliance with medical advice is not to punish minor lapses, but


                                        -4-
to ensure that claimants do what they can to restore capacity. 20

C.F.R. § 416.930(a). Furthermore, non-compliance may be excused for

good cause. 20 C.F.R. § 416.930(b) & (c).            At the time of the

missed     appointments,      the      appellant's      therapist      and

gastroenterologist reported that she was deteriorating with chaotic

life circumstances.      The ALJ failed to explain his analysis of

these issues.

           The ALJ also mentioned limited episodes of improvement

and favorable indicia of general functioning.           A brief reprieve

would not render the appellant able-bodied.          She was entitled to

benefits if any medically-determinable, severe impairment prevented

her from working for a continuous period of at least twelve months.

20 C.F.R. § 416.905.      She also needed several, specific, mental

capacities to work.    The ALJ did not explain how assessments of her

general   level   of   functioning    were   relevant   to   her   specific

abilities to tolerate stress, supervision, coworkers and others.

           We vacate the district court judgment and remand to the

district court with direction to remand to the agency for further

proceedings consistent with this opinion.

           Vacated and remanded.




                                     -5-